[f8k031617_ex10z2001.jpg] [f8k031617_ex10z2001.jpg]

San Diego, CA

Miami, FL




Nexus BioPharma, Inc.

NEXS




TERM SUMMARY

CONVERTIBLE PROMISSORY NOTE




Maturity:

12 months







Financing:

Up to $450,000 with $100,000 net wire amount at closing; up to $350,000 upon
mutual consent. $50,000 wired to Malone Bailey and $50,000 wired to the Issuer.




Interest:

12% one-time interest charge




Origination:

10% Original Issue Discount (OID) on actual payments made




Warrants:

100% coverage




Debt Prohibition:

Prohibition on issuing additional debt and variable rate securities for 90 days




Conversion Feature:

Convertible at a 40% discount




Prepayment:

The Issuer may pre-pay with a 20% prepayment charge within 90 days, and with a
40% prepayment charge within 180 days. The prepayment charge is in addition to
the OID and Interest. The Issuer may not pre-pay subsequent to 180 days.




Put Option:

JMJ has a right to put the Note back to the Company any time after 180 days with
a 45-day written notice at 120% of the balance due




Collateral/Security:

No collateral or security is required




No Shorting:

Guarantee no shorting, as per the No Shorting clause in the agreement




Closing Date:

Quick closing, scheduled for Wednesday, March 8th, with acceptance of these
terms, documents can be provided on Friday, March 3rd.













***This Term Summary is not part of the Promissory Note Agreement and is not a
contractually binding agreement.





--------------------------------------------------------------------------------




CONVERTIBLE PROMISSORY NOTE




FOR VALUE RECEIVED, Nexus BioPharma, Inc., a Nevada corporation (the “Issuer” of
this Security) with at least 64,000,000 common shares issued and outstanding,
issues this Security and promises to pay to JMJ Financial, a Nevada sole
proprietorship, or its Assignees (the “Investor”) the Principal Sum along with
the Interest Rate and any other fees according to the terms herein. This Note
will become effective only upon execution by both parties and delivery of the
first payment of Consideration by the Investor (the “Effective Date”).




The Principal Sum is up to $500,000 (five hundred thousand) plus accrued and
unpaid interest and any other fees. The Consideration is $450,000 (four hundred
fifty thousand) payable by wire (there exists a $50,000 original issue discount
(the “OID”)). The Investor shall pay $100,000 of Consideration upon closing of
this Note as the Purchase Price under the Securities Purchase Agreement Document
SPA-03082017 of even date herewith between the Issuer and the Investor. The
Investor may pay additional Consideration to the Issuer in such amounts and at
such dates as the Investor may choose, however, the Issuer has the right to
reject any of those payments within 24 hours of receipt of rejected payments.
THE PRINCIPAL SUM DUE TO THE INVESTOR SHALL BE BASED ON THE CONSIDERATION
ACTUALLY PAID BY INVESTOR (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE DISCOUNT THAT
IS BASED ON THE CONSIDERATION ACTUALLY PAID BY THE INVESTOR AS WELL AS ANY OTHER
INTEREST OR FEES) SUCH THAT THE ISSUER IS ONLY REQUIRED TO REPAY THE AMOUNT
FUNDED AND THE ISSUER IS NOT REQUIRED TO REPAY ANY UNFUNDED PORTION OF THIS
NOTE. The Maturity Date is twelve months after the Effective Date of each
payment (the “Maturity Date”) and is the date upon which the Principal Sum of
this Note, as well as any unpaid interest and other fees, shall be due and
payable. The Investor may extend any Maturity Date in its sole discretion in
increments of up to six months at any time before or after any Maturity Date.
The Maturity Date shall automatically be deemed extended unless the Investor
provides notice to the Issuer that it is not or has not extended the Maturity
Date, which notice the Investor may provide at any time before or after the
Maturity Date. The Conversion Price is the lesser of $0.14 or 60% of the lowest
trade price in the 25 trading days previous to the conversion (In the case that
conversion shares are not deliverable by DWAC an additional 10% discount will
apply; and if the shares are ineligible for deposit into the DTC system and only
eligible for Xclearing deposit an additional 5% discount shall apply; in the
case of both an additional cumulative 15% discount shall apply). Unless
otherwise agreed in writing by both parties, at no time will the Investor
convert any amount of the Note into common stock that would result in the
Investor owning more than 4.99% of the common stock outstanding.




1.

Interest and Repayment. A one-time Interest charge of 12% shall be applied to
the Principal Sum. The Interest is in addition to the OID, and that OID remains
payable regardless of time and manner of payment by the Issuer. The Issuer may
repay up to 98% (such that the Investor may retain 2%) of this Note (i) ) at any
time on or before 90 days after its Effective Date in an amount equal to 120% of
the sum of the Principal Sum being repaid plus all accrued and unpaid interest,
OID, liquidated damages, fees and other amounts due on such Principal Sum, or
(ii) at any time on or before 180 days after its Effective Date in an amount
equal to 140% of the sum of the Principal Sum being repaid plus all accrued and
unpaid interest, OID, liquidated damages, fees and other amounts due on such
Principal Sum. The Issuer may not repay any payment of Consideration after 180
days after its Effective Date prior to its Maturity Date without written
approval from the Investor.




2.

Conversion. The Investor has the right, at any time after the Effective Date, at
its election, to convert all or part of the outstanding and unpaid Principal Sum
and accrued interest (and any other fees) into shares of fully paid and
non-assessable shares of common stock of the Issuer as per this conversion
formula: Number of shares receivable upon conversion equals the dollar
conversion amount divided by the Conversion Price. Conversion notices may be
delivered to the Issuer by method of the Investor’s choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
Investor. If no objection is delivered from the Issuer to the Investor regarding
any variable or calculation of the conversion notice within 24 hours of delivery
of the conversion notice, the Issuer shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Issuer shall deliver the shares from any
conversion to the Investor (in any name directed by the Investor) within 3
(three) business days of conversion notice delivery. The Investor, at any time
prior to selling all of the shares from a conversion, may, for any reason,
rescind any portion, in whole or in part, of that particular conversion
attributable to the unsold shares and have the rescinded conversion amount
returned to the Principal Sum with the rescinded conversion shares returned to
the Issuer (under the Investor’s and the Issuer’s expectations that any returned
conversion amounts will tack back to the original date of the Note).





2




--------------------------------------------------------------------------------




3.

Reservation of Shares. At all times during which this Note is outstanding, the
Issuer will reserve for the Investor from its authorized and unissued Common
Stock a number of shares of not less than five times the number of shares
necessary to provide for the issuance of Common Stock upon the full conversion
of this Note. The Issuer initially shall reserve at least 15,000,000 shares of
Common Stock for the Investor. The Issuer represents that Action Stock Transfer
serves as the Issuer’s transfer agent as of the date of this Agreement. The
Issuer acknowledges that Action Stock Transfer is a party to an irrevocable
instruction and share reservation letter agreement between the Issuer, the
transfer agent and the Investor regarding this Note. The Issuer agrees that the
Issuer’s use of Action Stock Transfer as its transfer agent is material to the
Investor, that the Issuer may not terminate or replace Action Stock Transfer as
the Issuer’s transfer agent without obtaining the Investor’s written consent
thirty days in advance of such termination or replacement, and that the Issuer
must provide the Investor, within five business days following the termination,
resignation or replacement of Action Stock Transfer or any subsequent transfer
agent an irrevocable instruction and share reservation letter, executed by the
Issuer and the new transfer agent, providing rights to the Investor identical to
the rights provided to the Investor in the irrevocable instruction and share
reservation letter between the Issuer, the Investor, and Action Stock Transfer.
The Issuer further agrees that every provision in the irrevocable instruction
and share reservation letter agreement is material to the Investor such that the
Investor would not otherwise enter into this Note agreement.




4.

Piggyback Registration Rights. The Issuer shall include on the next registration
statement the Issuer files with SEC (or on the subsequent registration statement
if such registration statement is withdrawn) all shares issuable upon conversion
of this Note. Failure to do so will result in liquidated damages of 25% of the
outstanding principal balance of this Note, but not less than $25,000, being
immediately due and payable to the Investor at its election in the form of cash
payment or addition to the balance of this Note.




5.

Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Issuer or any of its subsidiaries of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in this
Note, such term, at the Investor’s option, shall become a part of the
transaction documents with the Investor. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion rights, conversion discounts,
conversion lookback periods, interest rates, original issue discounts, and
warrant coverage. The Issuer shall notify the Investor of such additional or
more favorable term, including the applicable issuance price, or applicable
reset price, exchange price, conversion price, exercise price and other pricing
terms, and, at any time while this Note is outstanding, the Investor may request
of the Issuer and/or its transfer agent (and they will provide) a schedule of
all issuances since the Effective Date of this Note of shares of common stock or
of securities entitling the holder thereof to acquire shares of common stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is convertible into or exercisable or exchangeable for,
or otherwise entitles the holder thereof to receive, shares of common stock of
the Issuer.




6.

Debt Covenant. See the terms of the Representations and Warranties Agreement
regarding New Debt and Variable Rate Securities, Document RW-03082017-ND,
between the Issuer and the Investor.





3




--------------------------------------------------------------------------------




7.

Default. Each of the following are an event of default under this Note: (i) the
Issuer shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Issuer shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) the Issuer shall breach or fail to honor any
other term of this Note, any term under any other document related to this Note,
or any other written agreement between the Issuer and the Investor
(collectively, the “Transaction Documents”), including, without limitation, the
Issuer’s obligation to reserve at all times a sufficient number of shares to
provide for the issuance of common stock upon the full conversion of this Note
pursuant to Section 3 of this Note; or (iv) the Issuer fails to keep available a
sufficient number of authorized, unissued and unreserved shares of common stock
(other than shares of common stock reserved for the Investor) to permit the
Investor to increase its share reserve to such number of shares as equals not
less than five times the outstanding Note balance divided by the closing price
of the Issuer’s common stock; or (v) the Issuer’s failure to increase the number
of authorized shares of common stock of the Issuer within sixty days of having a
number of authorized, unissued, and unreserved shares of common stock (excluding
shares of common stock reserved for the Investor) of less than five times the
number of shares necessary to provide for the issuance of common stock upon full
conversion of this Note; or (vi) the Issuer terminates or replaces the entity or
person serving as the transfer agent for the Issuer without obtaining the
previous written consent of the Investor thirty days in advance of such
termination or replacement; or (vii) the Issuer’s failure to appoint a new
transfer agent approved by the Investor (such approval not to be unreasonably
withheld) and to provide the Investor, within five business days following
termination, resignation or replacement of the current transfer agent, an
irrevocable instruction and share reservation letter, executed by the Issuer and
the new transfer agent, providing rights to the Investor identical to the rights
provided to the Investor in the irrevocable instruction and share reservation
letter between the Issuer, the Investor, and the terminated, resigned or
replaced transfer agent; or (viii) the Issuer shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (ix) the Issuer
shall make a general assignment for the benefit of creditors; or (x) the Issuer
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (xi) an involuntary proceeding shall be commenced or
filed against the Issuer; or (xii) the Issuer’s common stock has an offering
price of $0.0001 on its principal trading market at any time; or (xiii) the
Issuer’s market capitalization (the number of shares of common stock issued and
outstanding multiplied by the price per share of common stock) is less than
$200,000 at any time; or (xiv) the Issuer shall lose its status as “DTC
Eligible” or the Issuer’s shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (xv) the Issuer shall become delinquent in its filing requirements as
a fully-reporting issuer registered with the SEC; or (xvi) the Issuer shall fail
to meet all requirements to satisfy the availability of Rule 144 to the Investor
or its assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website.




8.

Remedies. For each conversion, in the event that shares are not delivered by the
fourth business day (inclusive of the day of conversion), a fee of $2,000 per
day will be assessed for each day after the third business day (inclusive of the
day of the conversion) until share delivery is made; and such fee will be added
to the Principal Sum of the Note (under the Investor’s and the Issuer’s
expectations that any penalty amounts will tack back to the original date of the
Note). Upon each occurrence of any other event of default, the Investor may
asses and apply a fee against the Issuer of not less than $25,000 at any time
any balance remains outstanding on this Note, regardless of whether such event
of default has been cured or remedied and regardless of whether the Investor
delivered a notice of default at the time of the event of default or at the time
the Investor discovered the event of default. The parties agree that the fee
shall be applied to the balance of the Note and shall tack back to the Effective
Date of the Note for purposes of Rule 144. The parties acknowledge and agree
that upon an event of default, Investor’s damages would be uncertain and
difficult (if not impossible) to accurately estimate because of the parties’
inability to predict future interest rates and future share prices, Investor’s
increased risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under this Note or any other Transaction
Document between the parties are intended by the parties to be, and shall be
deemed, liquidated damages. The parties agree that such liquidated damages are a
reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Note is entered into, such liquidated
damages are fair and reasonable and are not penalties. All fees, charges, and
default interest provided for in this Note and the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Effective Date and are consistent with investments of
this type. The liquidated damages provisions shall not limit or preclude a party
from pursuing any other remedy available at law or in equity; provided, however,
that the liquidated damages are intended to be in lieu of actual damages.





4




--------------------------------------------------------------------------------




9.

Acceleration. In the event of any default, the outstanding principal amount of
this Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration (the “Note
Balance”), shall become, at the Investor’s election, immediately due and payable
in cash at the Mandatory Default Amount. The Mandatory Default Amount means the
Investor’s choice of (this choice may be made at any time without presentment,
demand, or notice of any kind): (i) the Note Balance divided by the Conversion
Price on the date of the default multiplied by the closing price on the date of
the default; or (ii) the Note Balance divided by the Conversion Price on the
date the Mandatory Default Amount is either (a) demanded or (b) paid in full,
whichever has a lower Conversion Price, multiplied by the closing price on the
date the Mandatory Default Amount is either (a) demanded or (b) paid in full,
whichever has a higher closing price; or (iii) 150% of the Note Balance. In
connection with such acceleration described herein, the Investor need not
provide, and the Issuer hereby waives, any presentment, demand, protest or other
notice of any kind, and the Investor may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by the Investor at any time prior to payment hereunder
and the Investor shall have all rights as a holder of the note until such time,
if any, as the Investor receives full payment pursuant to this Section 9. No
such rescission or annulment shall affect any subsequent event of default or
impair any right consequent thereon.




10.

Right to Specific Performance and Injunctive Relief. Nothing herein shall limit
the Investor’s right to pursue any other remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief. In this regard, the Issuer hereby agrees that the Investor
will be entitled to obtain specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver shares of Common Stock upon
conversion of the Note as required pursuant to the terms hereof or the Issuer’s
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the transfer agent
and the obligation to deliver an irrevocable instruction and share reservation
letter with any subsequent transfer agent. The Issuer agrees that, in such
event, all requirements for specific performance and/or preliminary and
permanent injunctive relief will be satisfied, including that the Investor would
suffer irreparable harm for which there would be no adequate legal remedy. The
Issuer further agrees that it will not object to a court or arbitrator granting
or ordering specific performance or preliminary and/or permanent injunctive
relief in the event the Investor demonstrates that the Issuer has failed to
comply with any obligation herein. Such a grant or order may require the Issuer
to immediately issue shares to the Investor pursuant to a Conversion Notice
and/or require the Issuer to immediately satisfy its obligations regarding the
reservation of shares and its transfer agent, including the use, termination,
replacement or resignation of the Issuer’s transfer agent and the obligation to
deliver an irrevocable instruction and share reservation letter with any
subsequent transfer agent. The Issuer further expressly waives any right to any
bond in connection with any temporary or preliminary injunction.




11.

No Shorting. The Investor agrees that so long as this Note from the Issuer to
the Investor remains outstanding, the Investor will not enter into or effect
“short sales” of the Common Stock or hedging transaction which establishes a net
short position with respect to the Common Stock of the Issuer. The Issuer
acknowledges and agrees that upon delivery of a conversion notice by the
Investor, the Investor immediately owns the shares of Common Stock described in
the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.




12.

Assignability. The Issuer may not assign this Note. This Note will be binding
upon the Issuer and its successors and will inure to the benefit of the Investor
and its successors and assigns and may be assigned by the Investor to anyone
without the Issuer’s approval.




13.

Governing Law, Legal Proceedings, and Arbitration. THIS NOTE WILL BE GOVERNED
BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE
OF NEVADA (INCLUDING ANY RIGHTS TO SPECIFIC RELIEF PROVIDED FOR UNDER NEVADA
STATUTES), WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. THE
PARTIES HEREBY WARRANT AND REPRESENT THAT THE SELECTION OF NEVADA LAW AS
GOVERNING UNDER THIS NOTE (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES AND
TO THE TRANSACTIONS CONTEMPLATED BY THE NOTE; AND (II) DOES NOT OFFEND ANY
PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION.




ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATED
TO THIS NOTE, OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES, SHALL BE COMMENCED
ONLY IN THE STATE OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED IN
MIAMI-DADE COUNTY, IN THE STATE OF FLORIDA, EXCEPT THAT ALL SUCH DISPUTES
BETWEEN THE PARTIES SHALL BE SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH
BINDING ARBITRATION AT THE INVESTOR’S SOLE DISCRETION AND ELECTION (REGARDLESS
OF WHICH PARTY INITIATES THE LEGAL PROCEEDINGS). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.





5




--------------------------------------------------------------------------------




If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the Effective Date of
this Note, except as modified by this agreement. The Investor’s election to
arbitrate shall be made in writing, delivered to the other party, and filed with
the American Arbitration Association. The American Arbitration Association must
receive the demand for arbitration prior to the date when the institution of
legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Note. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Investor reserves the
right, but shall have no obligation, to advance the Issuer’s share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.




14.

Delivery of Process by the Investor to the Issuer. In the event of any action or
proceeding by the Investor against the Issuer, and only by the Investor against
the Issuer, service of copies of summons and/or complaint and/or any other
process which may be served in any such action or proceeding may be made by the
Investor via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Issuer at its last known attorney as set forth in its most recent
SEC filing.




15.

Attorney Fees. If any attorney is employed by either party with regard to any
legal or equitable action, arbitration or other proceeding brought by such party
for enforcement of this Note or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Note, the
prevailing party will be entitled to recover from the other party reasonable
attorneys' fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.




16.

Opinion of Counsel. The Issuer shall provide the Investor with an opinion of
counsel prior to the Effective Date of the Note that neither this Note, nor any
other agreement between the parties, nor any of their terms (including, but not
limited to, interest, original issue discount, conversion terms, warrants terms,
penalties, fees or liquidated damages), individually or collectively violate any
usury laws in the State of Nevada. Prior to the Effective Date of the Note, the
Issuer and its management have reviewed such opinion, consulted their counsel on
the opinion and on the matter of usury, and have further researched the matter
of usury to their satisfaction. Further, the Issuer and its management agree
with the opinion of the Issuer’s counsel that neither this Note nor any other
agreement between the parties is usurious and they agree they will not raise a
claim of usury as a defense to the performance of the Issuer’s obligations under
this Note or any other agreement between the parties. THE ISSUER HEREBY WARRANTS
AND REPRESENTS THAT THE SELECTION OF NEVADA LAW AS GOVERNING UNDER THIS
AGREEMENT (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES AND TO THE
TRANSACTIONS CONTEMPLATED BY THESE AGREEMENTS; AND (II) DO NOT OFFEND ANY PUBLIC
POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION. In the event that any other opinion of counsel is needed for any
matter related to this Note, the Investor has the right to have any such opinion
provided by its counsel. Investor also has the right to have any such opinion
provided by Issuer’s counsel.





6




--------------------------------------------------------------------------------




17.

Notices. Any notice required or permitted hereunder (including Conversion
Notices and demands for arbitration) must be in writing and either personally
served, sent by facsimile or email transmission, or sent by overnight courier.
Notices will be deemed effectively delivered at the time of transmission if by
facsimile or email, and if by overnight courier the business day after such
notice is deposited with the courier service for delivery.




Issuer:

Investor:




_________________________________________________

________________________________________________

Warren Lau

JMJ Financial

Nexus BioPharma, Inc.

Its Principal

Chief Executive Officer







Date: ____________________________________

Date: ____________________________________





































[Signature Page to Convertible Promissory Note]





7


